Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended June 30, 2014Commission file number 000-29599 PATRIOT NATIONAL BANCORP, INC. (Exact name of registrant as specified in its charter) Connecticut06-1559137 (State of incorporation)(I.R.S. Employer Identification Number) 900 Bedford Street, Stamford, Connecticut 06901 (Address of principal executive offices) (203) 324-7500 (Registrant’s telephone number) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company in Rule 12b-2 of the Exchange Act: Large Accelerated Filer Accelerated Filer Non-Accelerated Filer _ Smaller Reporting Company _ X_ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes No X_ State the number of shares outstanding of each of the registrant’s classes of common equity, as of the latest practicable date. Common stock, $0.01 par value per share, 39,160,627 shares outstanding as of the close of business July 31, 2014. Table Of Contents Table of Contents PART I - FINANCIAL INFORMATION 3 Item 1: Consolidated Financial Statements 3 Item 2: Management's Discussion and Analysis of Financial Condition and Results of Operations 45 Item 3: Quantitative and Qualitative Disclosures about Market Risk 58 Item 4: Controls and Procedures 60 PART II - OTHER INFORMATION 61 Item 1: Legal Proceedings 61 Item 1A: Risk Factors 61 Item 6: Exhibits 61 2 Table Of Contents PART I - FINANCIAL INFORMATION Item 1: Consolidated Financial Statements PATRIOT NATIONAL BANCORP, INC. CONSOLIDATED BALANCE SHEETS (in thousands, except shares) June 30, 2014 December 31, 2013 (Unaudited) ASSETS Cash and due from banks: Noninterest bearing deposits and cash $ 1,584 $ 1,570 Interest bearing deposits 58,345 33,296 Total cash and cash equivalents 59,929 34,866 Securities: Available for sale securities, at fair value (Note 2) 35,686 37,701 Other Investments 4,450 4,450 Federal Reserve Bank stock, at cost 1,517 1,444 Federal Home Loan Bank stock, at cost 4,143 4,143 Total securities 45,796 47,738 Loans receivable (net of allowance for loan losses: 2014: $5,214 2013: $5,681) (Note 3) 402,786 418,148 Accrued interest and dividends receivable 1,555 1,566 Premises and equipment, net 18,227 15,061 Cash surrender value of life insurance 22,262 22,025 Deferred tax asset (Note 6) - - Other assets 1,498 1,844 Total assets $ 552,053 $ 541,248 LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities Deposits (Note 4): Noninterest bearing deposits $ 61,685 $ 55,358 Interest bearing deposits 364,747 374,846 Total deposits 426,432 430,204 Federal Home Loan Bank borrowings 72,000 57,000 Junior subordinated debt owed to unconsolidated trust 8,248 8,248 Accrued expenses and other liabilities 2,057 3,955 Total liabilities 508,737 499,407 Commitments and Contingencies (Note 9) Shareholders' equity (Notes 5 and 10) Preferred stock, no par value; 1,000,000 shares authorized, no shares issued and outstanding - - Common stock, $.01 par value, 100,000,000 shares authorized; 2014: 39,172,332 shares issued; 39,160,627 shares outstanding. 2013 :38,786,680 shares issued; 38,774,975 shares outstanding 392 388 Additional paid-in capital 105,610 105,484 Accumulated deficit ) ) Less: Treasury stock, at cost: 2014 and 2013, 11,705 shares ) ) Accumulated other comprehensive income ) ) Total shareholders' equity 43,316 41,841 Total liabilities and shareholders' equity $ 552,053 $ 541,248 See Accompanying Notes to Consolidated Financial Statements. 3 Table Of Contents PATRIOT NATIONAL BANCORP, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except per share amounts) Three Months Ended Six Months Ended June 30, June 30, Interest and Dividend Income Interest and fees on loans $ 4,667 $ 5,045 $ 9,358 $ 10,241 Interest on investment securities 133 226 268 474 Dividends on investment securities 42 29 83 58 Other interest income 14 9 26 37 Total interest and dividend income 4,856 5,309 9,735 10,810 Interest Expense Interest on deposits 607 1,032 1,244 2,161 Interest on Federal Home Loan Bank borrowings 33 167 66 518 Interest on subordinated debt 82 71 282 142 Interest on other borrowings - 6 - 82 Total interest expense 722 1,276 1,592 2,903 Net interest income 4,134 4,033 8,143 7,907 Provision for Loan Losses - - - ) Net interest income after provision for loan losses 4,134 4,033 8,143 7,937 Non-Interest Income Mortgage banking activity 17 119 17 165 Loan application, inspection & processing fees 83 116 149 154 Fees and service charges 233 212 452 383 Gains on sale of loans - 28 - 28 Gain on sale branch assets and deposits - 51 - 51 Earnings on cash surrender value of life insurance 116 142 237 269 Other income 174 101 361 206 Total non-interest income 623 769 1,216 1,256 Non-Interest Expense Salaries and benefits 1,976 2,577 3,947 5,582 Occupancy and equipment expense 865 936 1,787 1,975 Data processing expense 279 289 529 660 Advertising and promotional expenses 73 76 124 118 Professional and other outside services 457 770 928 1,659 Loan administration and processing expenses 19 74 36 151 Regulatory assessments 237 304 467 678 Insurance expense 78 83 175 162 Other real estate operations (4 ) 55 12 57 Material and communications 84 102 177 208 Restructuring charges and asset disposals (Note 12) - 394 - 394 Prepayment penalty on borrowings - 2,711 - 2,711 Other operating expenses 168 343 333 728 Total non-interest expense 4,232 8,714 8,515 15,083 Income (loss) before income taxes 525 ) 844 ) Benefit for Income Taxes - - - ) Net income (loss) $ 525 $ ) $ 844 $ ) Basic and diluted income (loss) per share $ 0.01 $ ) $ 0.02 $ ) See Accompanying Notes to Consolidated Financial Statements. 4 Table Of Contents PATRIOT NATIONAL BANCORP, INC. CONSOLIDATED ST ATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (in thousands) Three Months Ended Six Months Ended June 30, June 30, Net income (loss) $ 525 $ ) $ 844 $ ) Other comprehensive income: Unrealized holding gains (losses) arising during the period 108 ) 501 ) Total 108 ) 501 ) Comprehensive income (loss) $ 633 $ ) $ 1,345 $ ) See Accompanying Notes to Consolidated Financial Statements. 5 Table Of Contents PATRIOT NATIONAL BANCORP, INC . CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (Unaudited) (in thousands, except shares) Accumulated Additional Other Number of Common Paid-In Accumulated Treasury Comprehensive Shares Stock Capital Deficit Stock Income (Loss) Total Six months ended June 30, 2014 Balance at December 31, 2013 38,774,975 $ 388 $ 105,484 $ ) $ ) $ ) $ 41,841 Comprehensive income Net income - - - 844 - - 844 Unrealized holding gain on available for sale securities - 501 501 Total comprehensive income 1,345 Share-based compensation expense - - 130 - - - 130 Issuance of restricted stock 385,652 4 (4 ) - Balance, June 30, 2014 39,160,627 $ 392 $ 105,610 $ ) $ ) $ ) $ 43,316 Six months ended June 30, 2013 Balance at December 31, 2012 38,480,114 $ 385 $ 105,356 $ ) $ ) $ ) $ 49,568 Comprehensive loss Net loss - - - ) - - ) Unrealized holding loss on available for sale securities - ) $ ) Total comprehensive loss ) Share-based compensation expense - - 15 - - - 15 Redemption of restricted stock ) - - Balance, June 30, 2013 38,445,326 $ 385 $ 105,371 $ ) $ ) $ ) $ 43,140 6 Table Of Contents PATRIOT NATIONAL BANCORP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Six Months Ended June 30, 2014 2013 Cash Flows from Operating Activities: Net income (loss): $ 844 $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Restructuring charges and asset disposals - 303 Amortization of investment premiums, net 128 87 Amortization and accretion of purchase loan premiums and discounts, net 40 16 Provision for loan losses - ) Gain on sale of loans - ) Gainon sale of mortgage loans - ) Originations of mortgage loans held for sale - ) Proceeds from sales of mortgage loans held for sale - 19,111 Earnings on cash surrender value of life insurance ) ) Depreciation and amortization 573 588 Loss (gain) on sale of other real estate owned 4 ) Proceeds from sale of branch assets and deposits - 127 Gain on sale of branch assets and deposits - ) Share-based compensation 130 15 Changes in assets and liabilities: Decrease (Increase) in net deferred loan costs 76 ) Decrease in accrued interest and dividends receivable 11 184 Decrease in other assets 346 795 Decrease in accrued expenses and other liabilities ) ) Net cash provided by (used in) operating activities 17 ) Cash Flows from Investing Activities: Principal repayments on available for sale securities 2,388 1,514 Purchases of Federal Reserve Bank stock ) - Proceeds from repurchase of excess stock by Federal Reserve Bank - 96 Proceeds from repurchase of excess stock by Federal Home Loan Bank - 201 Proceeds from sale of loans - 10,655 Net decrease in loans 15,246 477 Purchase of other real estate owned ) - Proceeds from sale of other real estate owned 260 1,310 Capital improvements of other real estate owned - ) Purchase of bank premises and equipment, net ) ) Net cash provided by investing activities 13,818 11,465 Cash Flows from Financing Activities: Net increase in demand, savings and money market deposits 9,640 17,103 Net decrease in time certificates of deposits ) ) Decrease in deposits held for sale - ) Increase (decrease) in FHLB borrowings 15,000 ) Decrease in repurchase agreements - ) Net cash provided by (used in) financing activities 11,228 ) Net increase (decrease) in cash and cash equivalents 25,063 ) Cash and Cash Equivalents: Beginning 34,866 71,014 Ending $ 59,929 $ 25,086 7 Table Of Contents PATRIOT NATIONAL BANCORP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS, Continued (Unaudited) Six Months Ended June 30, 2014 2013 Supplemental Disclosures of Cash Flow Information Interest paid $ 2,965 $ 2,866 Income taxes paid $ 3 $ 3 Supplemental disclosures of noncash operating, investing and financing activities: Unrealized holding gain (loss) on available for sale securities arising during the period $ 501 $ ) Reduction in deposits held for sale $ - $ 10,167 Reduction in branch assets held for sale $ - $ 12 See Accompanying Notes to Consolidated Financial Statements. 8 Table Of Contents PATRIOT NATIONAL BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1:Basis of Financial Statement Presentation The Consolidated Balance Sheet at December31,2013 has been derived from the audited financial statements of Patriot National Bancorp, Inc. (“Bancorp” or “the Company”) at that date, but does not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. The accompanying unaudited financial statements and related notes have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. Accordingly, certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted. The accompanying consolidated financial statements and related notes should be read in conjunction with the previously filedaudited financial statements of Bancorp and notes thereto for the year ended December31,2013. The information furnished reflects, in the opinion of management, all normal recurring adjustments necessary for a fair presentation of the results for the interim periods presented. The results of operations for the six months ended June 30,2014 are not necessarily indicative of the results of operations that may be expected for the remainder of 2014. 9 Table Of Contents Note 2:Investment Securities The amortized cost, gross unrealized losses and approximate fair values of available-for-sale securities at June 30, 2014 and December 31, 2013 are as follows: Gross (in thousands) Amortized Unrealized Fair Cost Losses Value June 30, 2014: U. S. Government agency bonds $ 7,500 $ ) $ 7,344 U. S. Government agency mortgage-backed securities 19,872 ) 19,498 Corporate bonds 9,000 ) 8,844 $ 36,372 $ ) $ 35,686 December 31, 2013: U. S. Government agency bonds $ 7,500 $ ) $ 7,079 U. S. Government agency mortgage-backed securities 22,388 ) 21,752 Corporate bonds 9,000 ) 8,870 $ 38,888 $ ) $ 37,701 10 Table Of Contents The following table presents the gross unrealized loss and fair value of Bancorp’s available-for-sale securities, aggregated by the length of time the individual securities have been in a continuous loss position, at June 30, 2014 and December 31, 2013: Less Than 12 Months 12 Months or More Total (in thousands) Fair Unrealized Fair Unrealized Fair Unrealized Value Loss Value Loss Value Loss June 30, 2014: U. S. Government agency bonds $ - $ - $ 7,344 $ ) $ 7,344 $ ) U. S. Government agency mortgage -backed securities - - 19,484 ) 19,484 ) Corporate bonds - - 8,844 ) 8,844 ) Totals $ - $ - $ 35,672 $ ) $ 35,672 $ ) December 31, 2013: U. S. Government agency bonds $ 7,079 $ ) $ - $ - $ 7,079 $ ) U. S. Government agency mortgage -backed securities 8,871 ) 12,856 ) 21,727 ) Corporate bonds - - 8,870 ) 8,870 ) Totals $ 15,950 $ ) $ 21,726 $ ) $ 37,676 $ ) At June 30, 2014, all eleven available-for-sale securities had unrealized holding losses with aggregate depreciation of 1.9% from the amortized cost. At December31,2013, eleven securities had unrealized losses with aggregate depreciation of 3.2% from the amortized cost. Bancorp performs a quarterly analysis of those securities that are in an unrealized loss position to determine if those losses qualify as other-than-temporary impairments. This analysis considers the following criteria in its determination: the ability of the issuer to meet its obligations, when the loss position is due to a deterioration in credit quality, management’s plans and ability to maintain its investment in the security, the length of time and the amount by which the security has been in a loss position, the interest rate environment, the general economic environment and prospects or projections for improvement or deterioration. Management believes that none of the unrealized losses on available-for-sale securities noted above are other than temporary due to the fact that they relate to market interest rate changes on U.S. Government agency debt, corporate debt and mortgage-backed securities issued by U.S.Government agencies. Management considers the issuers of the securities to be financially sound, the corporate bonds are investment grade and the Company expects to receive all contractual principal and interest related to these investments. Because the Company does not intend to sell the investments, and it is not more-likely-than-not that the Company will be required to sell the investments before recovery of their amortized cost basis, which may be at maturity, the Company does not consider those investments to be other-than-temporarily impaired at June 30, 2014. 11 Table Of Contents The amortized cost and fair value of available-for-sale debt securities at June 30, 2014 by contractual maturity are presented below. Actual maturities of mortgage-backed securities may differ from contractual maturities because the mortgages underlying the securities may be prepaid without any penalties. Because mortgage-backed securities are not due at a single maturity date, they are not included in the maturity categories in the following summary: (in thousands) Amortized Cost Fair Value Maturity: Corporate bonds 5 to 10 years $ 9,000 $ 8,844 U.S. Government agency bonds < 5 years 2,500 2,491 U.S. Government agency bonds 5 to 10 years 5,000 4,853 U.S. Government agency mortgage-backed securities 19,872 19,498 Total $ 36,372 $ 35,686 Note 3: Loans Receivable and Allowance for Loan Losses A summary of the Company’s loan portfolio at June 30, 2014 and December 31, 2013 is as follows: (in thousands) June 30, December 31, Real Estate Commercial $ 219,762 $ 223,165 Residential 89,517 106,198 Construction - 260 Construction to permanent 14,436 11,303 Commercial 37,849 35,061 Consumer home equity 42,384 44,081 Consumer installment 3,397 2,990 Total Loans 407,345 423,058 Premiums on purchased loans 160 200 Net deferred costs 495 571 Allowance for loan losses ) ) Loans receivable, net $ 402,786 $ 418,148 12 Table Of Contents The changes in the allowance for loan losses for the periods shown are as follows: Three months ended Six months ended June 30, June 30, (in thousands) Balance, beginning of period $ 5,480 $ 5,717 $ 5,681 $ 6,016 Provision for loan losses - - - ) Loans charged-off ) Recoveries of loans previously charged-off 19 17 35 53 Balance, end of period $ 5,214 $ 5,322 $ 5,214 $ 5,322 The unpaid principal balances of loans on nonaccrual status and considered impaired were $13.9 million at June 30, 2014 and $12.3 million at December 31, 2013. If non-accrual loans had been performing in accordance with their contractual terms, the Company would have recorded approximately $51,000 of additional income during the quarter ended June 30, 2014 and $373,000 during the quarter ended June 30, 2013. If non-accrual loans had been performing in accordance with their contractual terms, the Company would have recorded approximately $84,000 of additional income for the six months ended June 30, 2014 and $679,000 for the six month ended June 30, 2013. For the three months ended June 30, 2014 and 2013, the interest collected and recognized as income on impaired loans, which includes non-accrual loans, trouble debt restructurings ('TDRs') and loans that were previously classified as TDRs that have been upgraded, was approximately $184,000 and $96,000 respectively. For the six months ended June 30, 2014 and 2013, the interest collected on impaired loans was approximately $419,000 and $220,000 respectively. The average recorded investment in impaired loans for the three and six months ended June 30, 2014 was $22.1 million and $21.7 million respectively. At June 30, 2014, there were 3 loans totaling $3.4 million that were considered"TDRs", as compared to December 31, 2013 when there were 2 loans totaling $2.2million, all of which were included in impaired loans. At June 30, 2014, 2 of the 3 loans aggregating $2.1 million were accruing loans and 1 loan of $1.3 million was a non-accruing loan. The non-accruing loan was an existing TDR at December 31, 2013 which was restructured again in the quarter ended March 31, 2014. The Company's lending activities are conducted principally in Fairfield and New Haven Counties in Connecticut and Westchester County in New York. The Company originates commercial real estate loans, commercial business loans, and a variety of other consumer loans. In addition, the Company previously had originated loans for residential real estate, the construction of residential homes, residential developments and for land development projects. A moratorium on all new speculative construction loans was instituted by management in July 2008. All residential and commercial mortgage loans are collateralized primarily by first or second mortgages on real estate. The ability and willingness of borrowers to satisfy their loan obligations is dependent to some degree on the status of the regional economy as well as upon the regional real estate market. Accordingly, the ultimate collectability of a substantial portion of the loan portfolio and the recovery of a substantial portion of any resulting real estate acquired is susceptible to changes in market conditions. 13 Table Of Contents The Company has established credit policies applicable to each type of lending activity in which it engages, evaluates the creditworthiness of each customer and, in most cases, extends credit of up to 75% of the market value of the collateral for commercial real estate at the date of the credit extension depending on the Company's evaluation of the borrowers' creditworthiness and type of collateral. In the case of construction loans, the maximum loan-to-value was 65% of the “as completed” market value. The market value of collateral is monitored on an ongoing basis and additional collateral is obtained when deemed necessary. Real estate is the primary form of collateral. Other important forms of collateral are accounts receivable, inventory, other business assets, marketable securities and time deposits. While collateral provides assurance as a secondary source of repayment, the Company ordinarily requires the primary source of repayment to be based on the borrower’s ability to generate continuing cash flows on all loans not related to construction. Risk characteristics of the Company’s portfolio classes include the following: Commercial Real Estate Loans – In underwriting commercial real estate loans, the Company evaluates both the prospective borrower’s ability to make timely payments on the loan and the value of the property securing the loans. Repayment of such loans may be negatively impacted should the borrower default or should there be a substantial decline in the value of the property securing the loan or a decline in the general economic conditions. Where the owner occupies the property, the Company also evaluates the business’s ability to repay the loan on a timely basis. In addition, the Company may require personal guarantees, lease assignments and/or the guarantee of the operating company when the property is owner occupied. Commercial and Industrial Loans – The Company’s commercial and industrial loan portfolio consists primarily of commercial business loans and lines of credit to businesses and professionals. These loans are usually made to finance the purchase of inventory or new or used equipment and for other short or long-term working capital purposes. These loans are generally secured by business assets, but are also occasionally offered on an unsecured basis. In granting this type of loan, the Company primarily looks to the borrower’s cash flow as the source of repayment with collateral and personal guarantees as a secondary source. Payments on such loans are often dependent upon the successful operation of the underlying business involved. Repayment of such loans may therefore be negatively impacted by adverse changes in economic conditions, management’s inability to effectively manage the business, claims of others against the borrower’s assets which may take priority over the Company’s claims against assets, death or disability of the borrower or loss of market for the borrower’s products or services. Residential Real Estate Loans – Home equity loans secured by residential real estate properties are offered by the Company. The company no longer offers residential loans, having exited this business in 2013. Repayment of residential real estate loans may be negatively impacted should the borrower have financial difficulties, should there be a significant decline in the value of the property securing the loan or should there be decline in general economic conditions. Construction Loans – Construction loans are short-term loans (generally up to 18 months) secured by land for either residential or commercial development. The loans are generally made for acquisition and improvements. Funds are disbursed as phases of construction are completed. Included in this category are loans to construct single family homes where no contract of sale exists, based upon the experience and the financial strength of the builder, the type and location of the property and other factors. Construction loans are generally personally guaranteed by the principal(s). Repayment of such loans may be negatively impacted by the builders’ inability to complete construction, by a downturn in the new construction market, by a significant increase in interest rates or by a decline in general economic condition. 14 Table Of Contents Other Loans – The Company also offers installments loans and reserve lines of credit to individuals. Repayments of such loans are often dependent on the personal income of the borrower which may be negatively impacted by adverse changes in economic conditions. The Company does not place an emphasis on originating these types of loans. The Company does not have any lending programs commonly referred to as subprime lending. Subprime lending generally targets borrowers with weakened credit histories typically characterized by payment delinquencies, previous charge-offs, judgments, bankruptcies, or borrowers with questionable repayment capacity as evidenced by low credit scores or high debt-burdened ratios. 15 Table Of Contents The following table sets forth activity in our allowance for loan losses, by loan type, for the three months ended June 30, 2014. The following table also details the amount of loans receivable, net, that are evaluated individually, and collectively, for impairment, and the related portion of the allowance for loan losses that is allocated to each loan portfolio segment. (in thousands) Three months ended June 30, 2014 Commercial Commercial Real Estate Construction Construction to Permanent Residential Consumer Unallocated Total Allowance for loan losses: Beginning Balance $ 2,371 $ 1,320 $ 260 $ 34 $ 704 $ 539 $ 252 $ 5,480 Charge-offs (2 ) - ) - ) (5 ) ) Recoveries 4 15 - 19 Provision 105 ) - 115 ) 160 ) - Ending Balance $ 2,478 $ 1,125 $ - $ 149 $ 630 $ 694 $ 138 $ 5,214 Ending balance: individually evaluated for impairment $ 1,750 $ 307 $ - $ - $ - $ 5 $ - $ 2,062 Ending balance: collectively evaluated for impairment 728 818 - 149 630 689 138 3,152 Total Allowance for Loan Losses $ 2,478 $ 1,125 $ - $ 149 $ 630 $ 694 $ 138 $ 5,214 Total Loans ending balance $ 37,849 $ 219,762 $ - $ 14,436 $ 89,517 $ 45,781 $ - $ 407,345 Ending balance: individually evaluated for impairment $ 7,291 $ 11,610 $ - $ - $ 5,115 $ 588 $ - $ 24,604 Ending balance: collectively evaluated for impairment $ 30,558 $ 208,152 $ - $ 14,436 $ 84,402 $ 45,193 $ - $ 382,741 16 Table Of Contents The following table sets forth activity in our allowance for loan losses, by loan type, for the six months ended June 30, 2014. The following table also details the amount of loans receivable, net, that are evaluated individually, and collectively, for impairment, and the related portion of the allowance for loan losses that is allocated to each loan portfolio segment. (in thousands) Six months ended June 30, 2014 Commercial Commercial Real Estate Construction Construction to Permanent Residential Consumer Unallocated Total Allowance for loan losses: Beginning Balance $ 2,285 $ 1,585 $ 260 $ 25 $ 795 $ 534 $ 197 $ 5,681 Charge-offs ) - ) - ) ) - ) Recoveries 4 30 - - - 1 - 35 Provision 200 ) - 124 30 195 ) - Ending Balance $ 2,478 $ 1,125 $ - $ 149 $ 630 $ 694 $ 138 $ 5,214 Ending balance: individually evaluated for impairment $ 1,750 $ 307 $ - $ - $ - $ 5 $ - $ 2,062 Ending balance: collectively evaluated for impairment 728 818 - 149 630 689 138 3,152 Total Allowance for Loan Losses $ 2,478 $ 1,125 $ - $ 149 $ 630 $ 694 $ 138 $ 5,214 Total Loans ending balance $ 37,849 $ 219,762 $ - $ 14,436 $ 89,517 $ 45,781 $ - $ 407,345 Ending balance: individually evaluated for impairment $ 7,291 $ 11,610 $ - $ - $ 5,115 $ 588 $ - $ 24,604 Ending balance: collectively evaluated for impairment $ 30,558 $ 208,152 $ - $ 14,436 $ 84,402 $ 45,193 $ - $ 382,741 17 Table Of Contents The following table sets forth activity in our allowance for loan losses, by loan type, for the three months ended June 39, 2013. The following table also details the amount of loans receivable, net, that are evaluated individually, and collectively, for impairment, and the related portion of the allowance for loan losses that is allocated to each loan portfolio segment. (in thousands) Three months ended June 30, 2013 Commercial Commercial Real Estate Construction Construction to Permanent Residential Consumer Unallocated Total Allowance for loan losses: Beginning Balance $ 1,847 $ 2,492 $ 307 $ 31 $ 746 $ 118 $ 176 $ 5,717 Charge-offs - ) ) - ) ) ) Recoveries 1 15 - - 1 - - 17 Provision ) ) ) (7 ) 282 145 33 - Ending Balance $ 1,722 $ 1,953 $ 236 $ 24 $ 934 $ 244 $ 209 $ 5,322 Ending balance: individually evaluated for impairment $ 1,251 $ 539 $ 236 $ - $ 158 $ 2 $ - $ 2,186 Ending balance: collectively evaluated for impairment 471 1,414 - 24 776 242 209 3,136 Total Allowance for Loan Losses $ 1,722 $ 1,953 $ 236 $ 24 $ 934 $ 244 $ 209 $ 5,322 Total Loans ending balance $ 36,278 $ 236,224 $ 3,471 $ 9,904 $ 117,416 $ 49,090 $ - $ 452,383 Ending balance: individually evaluated for impairment $ 6,349 $ 15,615 $ 3,471 $ 1,228 $ 8,754 $ 600 $ - $ 36,017 Ending balance: collectively evaluated for impairment $ 29,929 $ 220,609 $ - $ 8,676 $ 108,662 $ 48,490 $ - $ 416,366 18 Table Of Contents The following table sets forth activity in our allowance for loan losses, by loan type, for the six months ended June 30, 2013. The following table also details the amount of loans receivable, net, that are evaluated individually, and collectively, for impairment, and the related portion of the allowance for loan losses that is allocated to each loan portfolio segment. (in thousands) Six months ended June 30, 2013 Commercial Commercial Real Estate Construction Construction to Permanent Residential Consumer Unallocated Total Allowance for loan losses: Beginning Balance $ 942 $ 3,509 $ 311 $ 19 $ 897 $ 217 $ 121 $ 6,016 Charge-offs - ) ) - ) ) - ) Recoveries 2 30 20 - 1 - - 53 Provision 778 ) ) 5 421 46 88 ) Ending Balance $ 1,722 $ 1,953 $ 236 $ 24 $ 934 $ 244 $ 209 $ 5,322 Ending balance: individually evaluated for impairment $ 1,251 $ 539 $ 236 $ - $ 158 $ 2 $ - $ 2,186 Ending balance: collectively evaluated for impairment 471 1,414 - 24 776 242 209 3,136 Total Allowance for Loan Losses $ 1,722 $ 1,953 $ 236 $ 24 $ 934 $ 244 $ 209 $ 5,322 Total Loans ending balance $ 36,278 $ 236,224 $ 3,471 $ 9,904 $ 117,416 $ 49,090 $ - $ 452,383 Ending balance: individually evaluated for impairment $ 6,349 $ 15,615 $ 3,471 $ 1,228 $ 8,754 $ 600 $ - $ 36,017 Ending balance: collectively evaluated for impairment $ 29,929 $ 220,609 $ - $ 8,676 $ 108,662 $ 48,490 $ - $ 416,366 19 Table Of Contents The following table details for the year ended December 31, 2013 the amount of loans receivable, net, that are evaluated individually, and collectively, for impairment, and the related portion of the allowance for loan losses that is allocated to each loan portfolio segment. (in thousands) Commercial Commercial Real Estate Construction Construction to Permanent Residential Consumer Unallocated Total Total Loans ending balance $ 35,061 $ 223,165 $ 260 $ 11,303 $ 106,198 $ 47,071 $ - $ 423,058 Ending balance: individually evaluated for impairment 6,152 7,767 260 1,197 6,024 593 - 21,993 Ending balance: collectively evaluated for impairment $ 28,909 $ 215,398 $ - $ 10,106 $ 100,174 $ 46,478 $ - $ 401,065 20 Table Of Contents The Company monitors the credit quality of its loans receivable on an ongoing manner. Credit quality is monitored by reviewing certain credit quality indicators. Management has determined that internally assigned risk ratings and loan-to-value ratios (LTVs), at period end, are the key credit quality indicators that best help management monitor the credit quality of the Company’s loans receivable. Loan-to-value ratios used by management in monitoring credit quality are based on current period loan balances and original values at time of origination (unless a current appraisal has been obtained as a result of the loan being deemed impaired or the loan is a maturing construction loan). Appraisals on properties securing non-performing loans and Other Real Estate Owned (“OREO”) are updated annually. We update our impairment analysis monthly based on the most recent appraisal as well as other factors (such as senior lien positions,i.e. property taxes). The majority of the Company’s impaired loans have been resolved through courses of action other than through foreclosure. These include normal loan payoffs, the traditional workout process, triggering personal guarantee obligations, and troubled debt restructurings. However, as loan workout efforts progress to a point where the bank’s liquidation of real estate collateral is the likely outcome, the impairment analysis is updated to reflect actual recent experience with bank sales of OREO properties. Included in the allowance for loan losses are disposition discount adjustments made to real estate appraisals on collateral dependent impaired loans anticipated to become OREO in the coming quarter. The appraisal adjustments percentage is reviewed quarterly and modified based on an analysis of actual variances between appraised values as of the date prior loans were transferred into OREO and the actual average sales prices of these loans. The difference is the disposition discount. The Company has a risk rating system as part of the risk assessment of its loan portfolio. The Company’s lending officers are required to assign an Obligor and a Facility risk rating to each loan in their portfolio at origination, which is ratified or modified by the Committee to which the loan is submitted for approval. When the lender learns of important financial developments, the risk rating is reviewed accordingly, and adjusted if necessary. Similarly, the Loan Committee can adjust a risk rating. In addition, the Company engages a third party independent loan reviewer that performs quarterly reviews of a sample of loans, validating the Bank’s risk ratings assigned to such loans. The risk ratings play an important role in the establishment of the loan loss provision and to confirm the adequacy of the allowance for loan losses. Any upgrades to classified loans must be approved by the Board Loan Committee. When assigning a risk rating to a loan, management utilizes the Bank’s internal ten-point risk rating system. An asset is considered “special mention” when it has a potential weakness based on objective evidence, but does not currently expose the Company to sufficient risk to warrant classification as in one of the following categories: An asset is considered “substandard” if it is not adequately protected by the current net worth and paying capacity of the obligor or of the collateral pledged, if any. Substandard assets have well defined weaknesses based on objective evidence, and are characterized by the “distinct possibility” that the Company will sustain “some loss” if the deficiencies are not corrected. Assets classified as “doubtful” have all of the weaknesses inherent in those classified “substandard” with the added characteristic that the weaknesses present make “collection or liquidation in full,” on the basis of currently existing facts, conditions, and values, “highly questionable and improbable.” Charge–off generally commences after the loan is classified “doubtful” to reduce the loan to its recoverable balance. If the account is classified as “loss”, the full balance is charged off regardless of the potential recovery from the sale of the collateral. This amount is recognized as a recovery once the collateral is sold. In accordance with FFIEC (“Federal Financial Institutions Examination Council”) published policies establishing uniform criteria for the classification of retail credit based on delinquency status, “Open-end” credits are charged-off when 180 days delinquent and “Closed-end” credits are charged-off when 120 days delinquent. In lieu of charging off the entire loan balance, loans with collateral may be written down to the value of the collateral less the cost to sell. 21 Table Of Contents The following table details the credit risk exposure of loans receivable, by loan type and credit quality indicator at June 30, 2014: CREDIT RISK PROFILE BY CREDIT WORTHINESS CATEGORY (in thousands) Commercial Commercial Real Estate Construction Construction to Permanent Residential Real Estate Consumer LTVs: < 75% > 75% < 75% > 75% < 75% > 75% < 75% > 75% < 75% > 75% < 75% > 75% Other Total Internal Risk Rating Pass $ 26,290 $ 3,944 $ 199,352 $ 6,471 $ - $ - $ 12,674 $ 1,762 $ 67,516 $ 19,970 $ 43,547 $ 1,543 $ 659 $ 383,728 Special Mention 150 - 3,926 3,096 - 7,172 Substandard 7,465 - 3,634 3,283 - 1,549 482 32 - - 16,445 $ 33,905 $ 3,944 $ 206,912 $ 12,850 $ - $ - $ 12,674 $ 1,762 $ 69,065 $ 20,452 $ 43,579 $ 1,543 $ 659 $ 407,345 CREDIT RISK PROFILE (in thousands) Commercial Commercial Real Estate Construction Construction to Permanent Residential Real Estate Consumer Totals Performing $ 30,558 $ 215,205 $ - $ 14,436 $ 87,486 $ 45,749 $ 393,434 Non Performing 7,291 4,557 - - 2,031 32 13,911 Total $ 37,849 $ 219,762 $ - $ 14,436 $ 89,517 $ 45,781 $ 407,345 22 Table Of Contents The following table details the credit risk exposure of loans receivable, by loan type and credit quality indicator at December 31, 2013: CREDIT RISK PROFILE BY CREDIT WORTHINESS CATEGORY (in thousands) Commercial Commercial Real Estate Construction Construction to Permanent Residential Real Estate Consumer LTVs: < 75% > 75% < 75% > 75% < 75% > 75% < 75% > 75% < 75% > 75% < 75% > 75% Other Total Internal Risk Rating Pass $ 23,493 $ 3,898 $ 199,118 $ 7,951 $ - $ - $ 10,106 $ - $ 82,704 $ 20,592 $ 42,542 $ 3,839 $ 650 $ 394,893 Special Mention 167 - 6,573 2,502 - 9,242 Substandard 7,503 - 3,690 3,331 60 200 1,197 - 1,976 926 9 31 - 18,923 $ 31,163 $ 3,898 $ 209,381 $ 13,784 $ 60 $ 200 $ 11,303 $ - $ 84,680 $ 21,518 $ 42,551 $ 3,870 $ 650 $ 423,058 CREDIT RISK PROFILE (in thousands) Commercial Commercial Real Estate Construction Construction to Permanent Residential Real Estate Consumer Totals Performing $ 28,909 $ 221,401 $ - $ 10,106 $ 103,296 $ 47,038 $ 410,750 Non Performing 6,152 1,764 260 1,197 2,902 33 12,308 Total $ 35,061 $ 223,165 $ 260 $ 11,303 $ 106,198 $ 47,071 $ 423,058 23 Table Of Contents The following table sets forth the detail, and delinquency status, of non-accrual loans and past due loans at June 30, 2014: Non-Accrual and Past Due Loans (in thousands) Non-Accrual Loans 31-60 Days Past Due 61-90 Days Past Due Greater Than 90 Days Total Past Due Current >90 Days Past Due and Accruing Total Non-Accrual and Past Due Loans Commercial Substandard $ 1,300 $ 3 $ 5 $ 1,308 $ 5,983 $ - $ 7,291 Total Commercial $ 1,300 $ 3 $ 5 $ 1,308 $ 5,983 $ - $ 7,291 Commercial Real Estate Substandard $ - $ - $ 313 $ 313 $ 4,244 $ - $ 4,557 Total Commercial Real Estate $ - $ - $ 313 $ 313 $ 4,244 $ - $ 4,557 Residential Real Estate Substandard $ - $ - $ 2,031 $ 2,031 $ - $ - $ 2,031 Total Residential Real Estate $ - $ - $ 2,031 $ 2,031 $ - $ - $ 2,031 Consumer Substandard $ - $ - $ 5 $ 5 $ 27 $ - $ 32 Total Consumer $ - $ - $ 5 $ 5 $ 27 $ - $ 32 Total $ 1,300 $ 3 $ 2,354 $ 3,657 $ 10,254 $ - $ 13,911 Included in loans receivable are loans for which the accrual of interest income has been discontinued due to deterioration in the financial condition of the borrowers. The recorded balance of these non-accrual loans was $13.9 million and $12.3 million at June 30, 2014, and December 31, 2013 respectively. Generally, loans are placed on non-accruing status when they become 90 days or more delinquent, and remain on non-accrual status until they are brought current, have six months of performance under the loan terms, and factors indicating reasonable doubt about the timely collection of payments no longer exist. Therefore, loans may be current in accordance with their loan terms, or may be less than 90 days delinquent and still be on a non-accruing status. At June 30, 2014, $10.3 million or 74% of the non-accruing loan balance of $13.9 million was current. There were no loans past due ninety days or more, and still accruing interest at June 30, 2014. There were two such loans at December 31, 2013, totaling $866,000. One loan had a balance of $841,000 and was current and a second loan for $25,000 was current within 60 days as to interest payments. Both were past the loan’s maturity date and in the process of being renewed at December 31, 2013. 24 Table Of Contents The following table sets forth the detail, and delinquency status, of non-accrual loans and past due loans at December 31, 2013: Non-Accrual and Past Due Loans (in thousands) Non-Accrual Loans 31-60 Days Past Due 61-90 Days Past Due Greater Than 90 Days Total Past Due Current >90 Days Past Due and Accruing Total Non-Accrual and Past Due Loans Commercial Pass $ - $ - $ - $ - $ - $ 25 $ 25 Substandard $ - $ - $ 2 $ 2 $ 6,150 $ - $ 6,152 Total Commercial $ - $ - $ 2 $ 2 $ 6,150 $ 25 $ 6,177 Commercial Real Estate Substandard $ - $ - $ 1,764 $ 1,764 $ - $ 841 $ 2,605 Total Commercial Real Estate $ - $ - $ 1,764 $ 1,764 $ - $ 841 $ 2,605 Construction Substandard $ - $ - $ 260 $ 260 $ - $ - $ 260 Total Construction $ - $ - $ 260 $ 260 $ - $ - $ 260 Construction to Permanent Substandard $ - $ - $ - $ - $ 1,197 $ - $ 1,197 Total Construction to Permanent $ - $ - $ - $ - $ 1,197 $ - $ 1,197 Residential Real Estate Substandard $ - $ - $ 2,523 $ 2,523 $ 379 $ - $ 2,902 Total Residential Real Estate $ - $ - $ 2,523 $ 2,523 $ 379 $ - $ 2,902 Consumer Substandard $ - $ - $ 2 $ 2 $ 31 $ - $ 33 Total Consumer $ - $ - $ 2 $ 2 $ 31 $ - $ 33 Total $ - $ - $ 4,551 $ 4,551 $ 7,757 $ 866 $ 13,174 25 Table Of Contents The following table sets forth the detail and delinquency status of loans receivable, by performing and non-performing loans at June 30, 2014. (in thousands) Performing (Accruing) Loans 31-60 Days Past Due 61-90 Days Past Due Total Past Due Current Total Performing Loans Total Non-Accrual and Past Due Loans Total Loans Commercial Pass $ 1,002 $ - $ 1,002 $ 29,231 $ 30,233 $ - $ 30,233 Special Mention - 15 15 135 150 - 150 Substandard - 25 25 150 175 7,291 7,466 Total Commercial $ 1,002 $ 40 $ 1,042 $ 29,516 $ 30,558 $ 7,291 $ 37,849 Commercial Real Estate Pass $ - $ - $ - $ 205,823 $ 205,823 $ - $ 205,823 Special Mention 1,816 - 1,816 5,206 7,022 - 7,022 Substandard - - - 2,360 2,360 4,557 6,917 Total Commercial Real Estate $ 1,816 $ - $ 1,816 $ 213,389 $ 215,205 $ 4,557 $ 219,762 Construction to Permanent Pass $ - $ - $ - $ 14,436 $ 14,436 $ - $ 14,436 Total Construction to Permanent $ - $ - $ - $ 14,436 $ 14,436 $ - $ 14,436 Residential Real Estate Pass $ 155 $ - $ 155 $ 87,331 $ 87,486 $ - $ 87,486 Substandard - 2,031 2,031 Total Residential Real Estate $ 155 $ - $ 155 $ 87,331 $ 87,486 $ 2,031 $ 89,517 Consumer Pass $ 11 $ 100 $ 111 $ 45,638 $ 45,749 $ - $ 45,749 Substandard - 32 32 Total Consumer $ 11 $ 100 $ 111 $ 45,638 $ 45,749 $ 32 $ 45,781 Total Pass $ 1,168 $ 100 $ 1,268 $ 382,459 $ 383,727 $ - $ 383,727 Special Mention 1,816 15 1,831 5,341 7,172 - 7,172 Substandard - 25 25 2,510 2,535 13,911 16,446 Grand Total $ 2,984 $ 140 $ 3,124 $ 390,310 $ 393,434 $ 13,911 $ 407,345 26 Table Of Contents The following table sets forth the detail and delinquency status of loans receivable by performing and non-performing loans at December 31, 2013. (in thousands) Performing (Accruing) Loans 31-60 Days Past Due 61-89 Days Past Due Total Past Due Current Total Loan Balances Total Non-Accrual and Past Due Loans Total Loans Receivable Commercial Pass $ 725 $ - $ 725 $ 26,641 $ 27,366 $ 25 $ 27,391 Special Mention - - - 167 167 - 167 Substandard - - - 1,351 1,351 6,152 7,503 Total Commercial $ 725 $ - $ 725 $ 28,159 $ 28,884 $ 6,177 $ 35,061 Commercial Real Estate Pass $ 1,858 $ 266 $ 2,124 $ 204,944 $ 207,068 $ - $ 207,068 Special Mention - - - 9,075 9,075 - 9,075 Substandard - - - 4,417 4,417 2,605 7,022 Total Commercial Real Estate $ 1,858 $ 266 $ 2,124 $ 218,436 $ 220,560 $ 2,605 $ 223,165 Construction Substandard - 260 260 Total Construction $ - $ - $ - $ - $ - $ 260 $ 260 Construction to Permanent Pass $ - $ - $ - $ 10,106 $ 10,106 $ - $ 10,106 Substandard - 1,197 1,197 Total Construction to Permanent $ - $ - $ - $ 10,106 $ 10,106 $ 1,197 $ 11,303 Residential Real Estate Pass $ 32 $ - $ 32 $ 103,264 $ 103,296 $ - $ 103,296 Substandard - 2,902 2,902 Total Residential Real Estate $ 32 $ - $ 32 $ 103,264 $ 103,296 $ 2,902 $ 106,198 Consumer Pass $ 350 $ 560 $ 910 $ 46,121 $ 47,031 $ - $ 47,031 Substandard 7 - 7 - 7 33 40 Total Consumer $ 357 $ 560 $ 917 $ 46,121 $ 47,038 $ 33 $ 47,071 Total Pass $ 2,965 $ 826 $ 3,791 $ 391,076 $ 394,867 $ 25 $ 394,892 Special Mention - - - 9,242 9,242 - 9,242 Substandard 7 - 7 5,768 5,775 13,149 18,924 Grand Total $ 2,972 $ 826 $ 3,798 $ 406,086 $ 409,884 $ 13,174 $ 423,058 27 Table Of Contents The following table summarizes impaired loans as of June 30, 2014: (in thousands) Recorded Investment Unpaid Principal Balance Related Allowance With no related allowance recorded: Commercial $ 1,308 $ 1,374 $ - Commercial Real Estate 8,640 9,467 - Construction - 510 - Construction to Permanent - - - Residential 4,746 7,316 - Consumer 583 662 - Total: $ 15,277 $ 19,329 $ - With an allowance recorded: Commercial $ 5,983 $ 5,983 $ 1,750 Commercial Real Estate 2,970 3,013 307 Construction - - - Construction to Permanent - - - Residential 369 397 - Consumer 5 5 5 Total: $ 9,327 $ 9,398 $ 2,062 Commercial $ 7,291 $ 7,357 $ 1,750 Commercial Real Estate 11,610 12,480 307 Construction - 510 - Construction to Permanent - - - Residential 5,115 7,713 - Consumer 588 667 5 Total: $ 24,604 $ 28,727 $ 2,062 Impaired loans consist of non-accrual loans, TDRs and loans that were previously classified as TDRs that have been upgraded from non-accrual. 28 Table Of Contents The following table summarizes impaired loans as of December 31, 2013: (in thousands) Recorded Investment Unpaid Principal Balance Related Allowance With no related allowance recorded: Commercial $ 2 $ 151 $ - Commercial Real Estate 7,597 8,316 - Construction - - - Construction to Permanent 1,197 1,425 - Residential 5,098 7,632 - Consumer 591 670 - Total: $ 14,485 $ 18,194 $ - With an allowance recorded: Commercial $ 6,150 $ 6,150 $ 1,500 Commercial Real Estate 170 215 31 Construction 260 487 260 Construction to Permanent - - - Residential 926 1,066 98 Consumer 2 2 2 Total: $ 7,508 $ 7,920 $ 1,891 Commercial $ 6,152 $ 6,301 $ 1,500 Commercial Real Estate 7,767 8,531 31 Construction 260 487 260 Construction to Permanent 1,197 1,425 - Residential 6,024 8,698 98 Consumer 593 672 2 Total: $ 21,993 $ 26,114 $ 1,891 The recorded investment of impaired loans at June 30, 2014 and December 31, 2013 was $24.6 million and $22.0 million, with related allowances of $2.1 million and $1.9 million, respectively. Included in the tables above at June 30, 2014 and December 31, 2013 are loans with carrying balances of $15.2 million and $14.5 million that required no specific reserves in our allowance for loan losses. Loans that did not require specific reserves have sufficient collateral values, less costs to sell, supporting the carrying balances of the loans. In some cases, there may be no specific reserves because the Company already charged-off the specific impairment. Once a borrower is in default, the Company is under no obligation to advance additional funds on unused commitments. On a case-by-case basis, the Company may agree to modify the contractual terms of a borrower’s loan to remain competitive and assist customers who may be experiencing financial difficulty, as well as to preserve the Company’s position in the loan. If the borrower is experiencing financial difficulties and a concession has been made, the loan is classified as a troubled debt restructured loan. 29 Table Of Contents The following table presents the total troubled debt restructured loans as of June 30, 2014: Accrual Non-accrual Total (Dollars in thousands) # of # of # of Loans Amount Loans Amount Loans Amount Commercial Real Estate 2 $ 2,109 1 $ 1,274 3 $ 3,383 Total Troubled Debt Restructurings 2 $ 2,109 1 $ 1,274 3 $ 3,383 The following table presents the total troubled debt restructured loans as of December 31, 2013: Accrual Non-accrual Total (Dollars in thousands) # of # of # of Loans Amount Loans Amount Loans Amount Commercial Real Estate 1 $ 991 - $ - 1 $ 991 Construction to Permanent - - 1 1,197 1 1,197 Total Troubled Debt Restructurings 1 $ 991 1 $ 1,197 2 $ 2,188 No loans were modified in a troubled debt restructuring during the three months ended June 30, 2014. The following table summarizes loans that were modified in a troubled debt restructuring during the six months ended June 30, 2014. Six months ended June 30, 2014 Pre-Modification Post-Modification Number of Outstanding Recorded Number of Outstanding Recorded (Dollars in thousands) Relationships Investment Relationships Investment Commercial Real Estate 2 $ 2,439 2 $ 2,430 Total Troubled Debt Restructurings 2 $ 2,439 2 $ 2,430 Substantially all of our troubled debt restructured loan modifications involve lowering the monthly payments on such loans through either a reduction in interest rate, an extension of the term of the loan, or a combination of these two methods. These modifications rarely result in the forgiveness of principal or accrued interest. In addition, we frequently obtain additional collateral or guarantor support when modifying commercial loans. If the borrower had demonstrated performance under the previous terms and our underwriting process shows the borrower has the capacity to continue to perform under the restructured terms, the loan will continue to accrue interest. Non-accruing restructured loans may be returned to accrual status when there has been a sustained period of repayment performance (generally six consecutive months of payments) and both principal and interest are deemed collectible. All troubled debt restructurings are impaired loans, which are individually evaluated for impairment. 30 Table Of Contents Note 4:Deposits The following table is a summary of the Company’s deposits at: June 30, December 31, (in thousands) Non-interest bearing $ 61,685 $ 55,358 Interest bearing NOW Savings Money market Time certificates, less than $100,000 Time certificates, $100,000 or more Total interest bearing Total Deposits $ 426,432 $ 430,204 Note 5:Share-Based Compensation The Company maintains the Patriot National Bancorp, Inc. 2012 Stock Plan to provide an incentive to directors and employees of the Company by the grant of options, restricted stock awards or phantom stock units. The Plan provides for the issuance of up to 3,000,000 shares of the Company’s common stock subject to certain Plan limitations. As of June 30, 2014, 2,202,100 shares of stock remain available for issuance under the Plan. The vesting of restricted stock awards and options may be accelerated in accordance with terms of the plan. The Compensation Committee shall make terms and conditions applicable to the vesting of restricted stock awards and stock options. Restricted stock grants are available to directors and employees and generally vest in quarterly or annual installments over a three, four or five year period from the date of grant. The Compensation Committee accelerated the vesting of the initial grant of restricted stock in 2012, whereby the first year of the tranche vested immediately. The Company is expensing the grant date fair value of all share-based compensation over the requisite vesting periods on a straight-line basis. During the three months ended June 30, 2014 and June 30, 2013, the Company recorded $72,000 and $8,000 of total stock-based compensation, respectively. During the six months ended June 30, 2014 and June 30, 2013, the Company recorded $130,000 and $15,000 of total stock-based compensation, respectively. During the six months ended June 30, 2014, there were 385,652 awards granted under the 2012 Stock Plan. 31 Table Of Contents The following is a summary of the status of the Company’s restricted shares as of June 30, 2014, and changes therein during the period then ended. Number of Shares Awarded Weighted Average Grant Date Fair Value Non-vested at December 31, 2013 281,835 $ 1.26 Granted 385,652 1.04 Vested ) 1.73 Non-vested at June 30, 2014 658,613 $ 1.12 Expected future stock award expense related to the non-vested restricted awards as of June 30, 2014, is $627,000 over an average period of 2.75 years. The Company had no outstanding stock options at June 30, 2014. Note 6:Income Taxes The determination of the amount of deferred income tax assets which are more likely than not to be realized is primarily dependent on projections of future earnings, which are subject to uncertainty and estimates that may change given economic conditions and other factors.A valuation allowance related to deferred tax assets is required when it is considered more likely than not that all or part of the benefit related to such assets will not be realized.The deferred tax position has been affected by several significant transactions in prior years.These transactions include provision for loan losses, the levels of non-accrual loans and other-than-temporary impairment write-offs of certain investments, as well as a loss on the bulk sale of loans in 2011. As a result, the Company was in a cumulative net loss position in 2011 and under the applicable accounting guidance, had concluded that it was not more-likely-than-not that the Company would be able to realize its deferred tax assets and, accordingly, had established a full valuation allowance totaling million against the deferred tax asset balance remaining after the IRC 382 write-down (see below). As measured under the rules of the Tax Reform Act of 1986, the Company has undergone a greater than 50% change of ownership in 2010. Consequently, use of the Company'snet operating loss carry forward and certain built in deductions available against future taxable income in any one year are limited. The maximum amount of carry forwards available in a given year is limited to the product of the Company's fair market value on the date of ownership change and the federal long-term tax-exempt rate, plus any limited carry forward not utilized in prior years. The Company analyzed the impact of its ownership change in 2010 and calculated the annual limitation under IRC 382 to be $284,000.Based on the analysis, the Company had determined that the pre-change net operating losses and net unrealized built-in deductions were approximately $36.2 million. Based on a 20 year carry forward period, the Company could utilize approximately $5.6 million of the pre-change net operating losses and built-in deductions. Therefore, the Company wrote-off approximately $10.4 million of deferred tax assets in 2011.Accordingly, the write-off of the deferred tax asset did not affect the consolidated financial statements as there was a full valuation allowance against the deferred tax asset. 32 Table Of Contents Management has reviewed the deferred tax position of the Company at June 30, 2014.The valuation allowance is analyzed quarterly for changes affecting the deferred tax asset. At June 30, 2014, the Company reported taxable income for the third consecutive quarter and is anticipating earnings to be positive in the future. Based on current accounting guidance the Company has not generated taxable income for a sufficient length of time in order to reverse the DTA valuation allowance at June 30, 2014 and, accordingly, had an allowance totaling $17.6 million.In the future, as the Company continues to generate taxable income on a more sustained basis, the need for a valuation allowance could change, resulting in the reversal of all or a portion of the deferred tax asset valuation allowance. Note 7:Income (loss) per share The Company is required to present basic income (loss) per share and diluted income (loss) per share in its consolidated statements of operations. Basic income (loss) per share amounts are computed by dividing net income (loss) by the weighted average number of common shares outstanding. Diluted income (loss) per share reflects additional common shares that would have been outstanding if potentially dilutive common shares had been issued, as well as any adjustment to income that would result from the assumed issuance. Potential common shares that may be issued by the Company relate to outstanding stock options and would be determined using the treasury stock method. The Company is also required to provide a reconciliation of the numerator and denominator used in the computation of both basic and diluted income (loss) per share. 33 Table Of Contents Non-vested restricted stock awards did not have an impact on the diluted earnings per share. The Company had no outstanding stock options. The following is information about the computation of income (loss) per share for the three and six months ended June 30, 2014 and 2013: Three months ended June 30, 2014 Net Income Weighted Average Common Shares O/S Amount Basic and Diluted Income Per Share Income attributable to common shareholders $ 525,000 38,497,624 $ 0.01 Three months ended June 30, 2013 Net Loss Weighted Average Common Shares O/S Amount Basic and Diluted Loss Per Share Loss attributable to common shareholders $ ) 38,434,298 $ ) Six months ended June 30, 2014 Net Income Weighted Average Common Shares O/S Amount Basic and Diluted Income Per Share Income attributable to common shareholders $ 844,000 38,495,394 $ 0.02 Six months ended June 30, 2013 Net Loss Weighted Average Common Shares O/S Amount Basic and Diluted Loss Per Share Loss attributable to common shareholders $ ) 38,434,919 $ ) 34 Table Of Contents Note 8:Other Comprehensive Income Other comprehensive income, which is comprised solely of the change in unrealized gains and losses on available-for-sale securities, is as follows: Three Months Ended Six Months Ended June 30, 2014 June 30, 2014 Before Tax Net of Tax Before Tax Net of Tax ( in thousands) Amount Tax Effect Amount Amount Tax Effect Amount Unrealized holding gains arising during the period $ 108 $ - $ 108 $ 501 $ - $ 501 Three Months Ended Six Months Ended June 30, 2013 June 30, 2013 Before Tax Net of Tax Before Tax Net of Tax Amount Tax Effect Amount Amount Tax Effect Amount Unrealized holding (losses) arising during the period $ ) $ - $ ) $ ) $ - $ ) Note 9:Financial Instruments with Off-Balance Sheet Risk In the normal course of business, the Company is a party to financial instruments with off-balance-sheet risk to meet the financing needs of its customers. These financial instruments include commitments to extend credit and standby letters of credit and involve, to varying degrees, elements of credit and interest rate risk in excess of the amounts recognized in the balance sheet. The contractual amounts of these instruments reflect the extent of involvement the Company has in particular classes of financial instruments. The contractual amount of commitments to extend credit and standby letters of credit represent the total amount of potential accounting loss should: the contracts be fully drawn upon; the customers default; and the value of any existing collateral becomes worthless. The Company uses the same credit policies in making commitments and conditional obligations as it does for on-balance-sheet instruments and evaluates each customer’s creditworthiness on a case-by-case basis. Management believes that the Company controls the credit risk of these financial instruments through credit approvals, credit limits, monitoring procedures and the receipt of collateral as deemed necessary. 35 Table Of Contents Financial instruments whose contractual amounts represent credit risk at June 30, 2014 are as follows: (in thousands) Commitments to extend credit: Future loan commitments $ 12,577 Home equity lines of credit 23,461 Unused lines of credit 42,331 Undisbursed construction loans 5,888 Financial standby letters of credit $ 85,375 Standby letters of credit are written commitments issued by the Company to guarantee the performance of a customer to a third party. The credit risk involved in issuing letters of credit is essentially the same as that involved in extending loan facilities to customers. Guarantees that are not derivative contracts are recorded on the Company’s consolidated balance sheet at their fair value at inception. Commitments to extend credit are agreements to lend to a customer as long as there is no violation of any condition established in the contract. Commitments to extend credit generally have fixed expiration dates, or other termination clauses, and may require payment of a fee by the borrower. Since these commitments could expire without being drawn upon, the total commitment amounts do not necessarily represent future cash requirements. The amount of collateral obtained, if deemed necessary by the Company upon extension of credit, is based on management’s credit evaluation of the counterparty. Collateral held varies, but may include residential and commercial property, deposits and securities. The bank has established a reserve of $12,000 as of June 30, 2014. Note 10:Regulatory and Operational Matters The Company and the Bank are subject to various regulatory capital requirements administered by the federal banking agencies. Failure to meet minimum capital requirements can initiate certain mandatory - and possibly additional discretionary - actions by regulators that, if undertaken, could have a direct material effect on the Company's financial statements. Under capital adequacy guidelines and the regulatory framework for prompt corrective action, the Company and the Bank must meet specific capital guidelines that involve quantitative measures of the Company's and the Bank's assets, liabilities, and certain off-balance-sheet items as calculated under regulatory accounting practices. The Company's and the Bank's capital amounts and classification are also subject to qualitative judgments by the regulators about components, risk weightings, and other factors. Quantitative measures established by regulation to ensure capital adequacy require the Company and the Bank to maintain minimum amounts and ratios (set forth in the table below) of total and Tier I capital (as defined in the regulations) to risk-weighted assets (as defined), and of Tier I capital (as defined) to average assets (as defined). The Bank’s capital plan pursuant to the Agreement described below targets a minimum 9% Tier1 leverage capital ratio. In February 2009 the Bank entered into a formal written agreement (the “Agreement”) with the Office of the Comptroller of the Currency. Under the terms of the Agreement, the Bank has appointed a Compliance Committee of outside directors and the Chief Executive Officer. The Committee must report quarterly to the Board of Directors and to the OCC on the Bank’s progress in complying with the Agreement. The Agreement requires the Bank to review, adopt and implement a number of policies and programs related to credit and operational issues. The Agreement further provides for limitations on the acceptance of certain brokered deposits and the extension of credit to borrowers whose loans are criticized. The Bank may pay dividends during the term of the Agreement only with prior written permission from the OCC. The Agreement also requires that the Bank develop and implement a three-year capital plan. The Bank has taken or put into process all of the steps required by the Agreement, and does not anticipate that the restrictions included within the Agreement will impair its current business plan. In June 2010 the Company entered into a formal written agreement (the “Reserve Bank Agreement”) with the Federal Reserve Bank of New York (the “Reserve Bank”). Under the terms of the Reserve Bank Agreement, the Board of Directors of the Company are required to take appropriate steps to fully utilize the Company’s financial and managerial resources to serve as a source of strength to the Bank including taking steps to insure that the Bank complies with the Agreement with the OCC. The Reserve Bank Agreement requires the Company to submit, adopt and implement a capital plan that is acceptable to the Reserve Bank. The Company must also report to the Reserve Bank quarterly on the Company’s progress in complying with the Reserve Bank Agreement. The Agreement further provides for certain restrictions on the payment or receipt of dividends, distributions of interest or principal on subordinate debentures or trust preferred securities and the Company’s ability to incur debt or to purchase or redeem its stock without the prior written approval of the Reserve Bank. The Company has taken or put into process all of the steps required by the Reserve Bank Agreement, and does not anticipate that the restrictions included within the Reserve Bank Agreement will impair its current business plan. 36 Table Of Contents The Company’s and the Bank’s actual capital amounts and ratios at June 30, 2014 and December 31, 2013 were: Actual For Capital Adequacy Purposes To Be Well Capitalized Under Prompt Corrective Action Provisions (Dollars in thousands) Amount Ratio Amount Ratio Amount Ratio June 30, 2014 The Company: Total Capital (to Risk Weighted Assets) $ 57,020 % $ 32,098 % N/A N/A Tier 1 Capital (to Risk Weighted Assets) 52,002 % 16,049 % N/A N/A Tier 1 Capital (to Average Assets) 52,002 % 21,636 % N/A N/A The Bank: Total Capital (to Risk Weighted Assets) $ 57,081 % $ 32,069 % $ 48,103 % Tier 1 Capital (to Risk Weighted Assets) 52,068 % 16,034 % 42,090 % Tier 1 Capital (to Average Assets) 52,068 % 21,620 % 48,646 % December 31, 2013 The Company: Total Capital (to Risk Weighted Assets) $ 56,060 % $ 32,153 % N/A N/A Tier 1 Capital (to Risk Weighted Assets) 51,027 % 16,076 % N/A N/A Tier 1 Capital (to Average Assets) 51,027 % 21,888 % N/A N/A The Bank: Total Capital (to Risk Weighted Assets) $ 55,758 % $ 32,187 % $ 48,280 % Tier 1 Capital (to Risk Weighted Assets) 50,730 % 16,093 % 42,245 % Tier 1 Capital (to Average Assets) 50,730 % 21,872 % 49,212 % 37 Table Of Contents Restrictions on dividends, loans and advances The Company’s ability to pay dividends is dependent on the Bank’s ability to pay dividends to the Company. Pursuant to the February 9, 2009 Agreement between the Bank andthe OCC, the Bank can pay dividends to the Company only pursuant toa dividend policy requiring compliance with the Bank's OCC-approved capital program, in compliance with applicable law and with the prior written determination of no supervisory objection by the Assistant Deputy Comptroller. Inaddition to the Agreement, certainother restrictions exist regarding the ability of the Bank to transfer funds to the Company in the form of cash dividends, loans or advances. The approval of the OCC is required to pay dividends in excess of the Bank’s earnings retained in the current year plus retained net earnings for the preceding two years. As of June 30, 2014, the Bank had an accumulated deficit; therefore, dividends may not be paid to the Company. The Bank is also prohibited from paying dividends that would reduce its capital ratios below minimum regulatory requirements. The Company’s ability to pay dividends and incur debt is also restricted by the Reserve Bank Agreement. Under the terms of the Reserve Bank Agreement, the Company has agreed that it shall not declare or pay any dividends or incur, increase or guarantee any debt without the prior written approval of the Reserve Bank and the Director of the Division of Banking Supervision and Regulation (the “Director”) of the Board of Governors. Loans or advances to the Company from the Bank are limited to 10% of the Bank's capital stock and surplus on a secured basis. Recent Legislative Developments The Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (the “Act”) was signed into law on July21,2010. The Act is a significant piece of legislation that continues to have a major impact on the financial services industry, including the organization, financial condition and operations of banks and bank holding companies. Management continues to evaluate the impact of the Act; however, uncertainty remains as to its operational impact, which could have a material adverse impact on the Company’s business, results of operations and financial condition. Many of the provisions of the Act are aimed at financial institutions that are significantly larger than the Company and the Bank. Notwithstanding this, there are many other provisions that the Company and the Bank are subject to and will have to comply with, including any new rules applicable to the Company and the Bank promulgated by the Bureau of Consumer Financial Protection, a new regulatory body dedicated to consumer protection. As rules and regulations are promulgated by the agencies responsible for implementing and enforcing the Act, the Company and the Bank will have to address each to ensure compliance with applicable provisions of the Act and compliance costs are expected to increase. The Dodd-Frank Act broadens the base for Federal Deposit Insurance Corporation insurance assessments. Under rules issued by the FDIC in February 2011, the base for insurance assessments changed from domestic deposits to consolidated assets less tangible equity. Assessment rates are calculated using formulas that take into account the risks of the institution being assessed. The rule was effective beginning April 1, 2011. This did not have a material impact on the Company. On June 28, 2011, the Federal Reserve Board approved a final debit-card interchange rule. This primarily impacts larger banks and has not had a material impact on the Company. It is difficult to predict at this time what specific impact the Dodd-Frank Act and the yet to be written implementing rules and regulations will have on the Company. The financial reform legislation and any implementing rules that are ultimately issued could have adverse implications on the financial industry, the competitive environment, and our ability to conduct business. Management will have to apply resources to ensure compliance with all applicable provisions of the Dodd-Frank Act and any implementing rules, which may increase our costs of operations and adversely impact our earnings. 38 Table Of Contents Note 11: Fair Value and Interest Rate Risk The Company used fair value measurements to record fair value adjustments to certain assets and liabilities and to determine fair value disclosures. A description of the valuation methodologies used for assets and liabilities recorded at fair value, and for estimating fair value for financial and non-financial instruments not recorded at fair value, is set forth below. Cash and due from banks, federal funds sold, short-term investments and accrued interest receivable and payable: The carrying amount is a reasonable estimate of fair value. These financial instruments are not recorded at fair value on a recurring basis. Available-for-Sale Securities: These financial instruments are recorded at fair value in the financial statements. Where quoted prices are available in an active market, securities are classified within Level 1 of the valuation hierarchy. If quoted prices are not available, then fair values are estimated by using pricing models (i.e., matrix pricing) or quoted prices of securities with similar characteristics and are classified within Level 2 of the valuation hierarchy. Examples of such instruments include U.S. government agency bonds and mortgage-backed securities, corporate bonds and money market preferred equity securities. The prices for these instruments are obtained through an independent pricing service or dealer market participants with whom the Company has historically transacted both purchases and sales of investment securities. Prices obtained from these sources include prices derived from market quotations and matrix pricings. The fair value measurements considered observable data may include dealer quotes, market spreads, cash flows, the U.S. Treasury yield curve, live trading execution data, market consensus prepayment speeds, credit information and the bond’s terms and conditions, among other things. Management reviews the data and assumptions used in pricing the securities by its third party provider to ensure the highest level of significant inputs are derived from market observable data. Level 3 securities are instruments for which significant unobservable input are utilized. Available-for-sale securities are recorded at fair value on a recurring basis. Other Investments: The Bank’s investment portfolio includes the Solomon Hess SBA Loan Fund totaling $4.5 million. This investment is utilized for the purposes of the Bank satisfying its CRA lending requirements. As this fund operates as a private fund, shares in the Fund are not publicly traded and therefore have no readily determinable market value. An investment in the Fund is reported in the financial statements at cost, as adjusted for income, losses, and cash distributions attributable to the investment. Loans: For variable rate loans, which reprice frequently and have no significant change in credit risk, carrying values are a reasonable estimate of fair values, adjusted for credit losses inherent in the portfolios. The fair value of fixed rate loans is estimated by discounting the future cash flows using the period end rates, estimated by using local market data, at which similar loans would be made to borrowers with similar credit ratings and for the same remaining maturities, adjusted for credit losses inherent in the portfolios. The Company does not record loans at fair value on a recurring basis. However, from time to time, nonrecurring fair value adjustments to collateral-dependent impaired loans are recorded to reflect partial write-downs based on the observable market price or current appraised value of collateral. Fair values estimated in this manner do not fully incorporate an exit-price approach to fair value, but instead are based on a comparison to current market rates for comparable loans. Other Real Estate Owned: The fair value of the Company’s OREO properties is based on the estimated current property valuations less estimated selling costs. When the fair value is based on current observable appraised values, OREO is classified within Level2. The Company classifies the OREO within Level 3 when unobservable adjustments are made to appraised values. The Company does not record other real estate owned at fair value on a recurring basis. Deposits: The fair value of demand deposits, regular savings and certain money market deposits is the amount payable on demand at the reporting date. The fair value of certificates of deposit and other time deposits is estimated using a discounted cash flow calculation that applies interest rates currently being offered for deposits of similar remaining maturities, estimated using local market data, to a schedule of aggregated expected maturities on such deposits. The Company does not record deposits at fair value on a recurring basis. 39 Table Of Contents Short-term borrowings: The carrying amounts of borrowings under short-term repurchase agreements and other short-term borrowings maturing within 90 days approximate their fair values. The Company does not record short-term borrowings at fair value on a recurring basis. Junior Subordinated Debt: Junior subordinated debt reprices quarterly and as a result the carrying amount is considered a reasonable estimate of fair value. The Company does not record junior subordinated debt at fair value on a recurring basis. Federal Home Loan Bank Borrowings: The fair value of the advances is estimated using a discounted cash flow calculation that applies current Federal Home Loan Bank interest rates for advances of similar maturity to a schedule of maturities of such advances. The Company does not record these borrowings at fair value on a recurring basis. Other Borrowings: The fair values of longer term borrowings are estimated using a discounted cash flow calculation that applies current interest rates for transactions of similar maturity to a schedule of maturities of such transactions. The Company does not record these borrowings at fair value on a recurring basis. Off-balance sheet instruments: Fair values for the Company’s off-balance-sheet instruments (lending commitments) are based on interest rate changes and fees currently charged to enter into similar agreements, taking into account the remaining terms of the agreements and the counterparties’ credit standing. The Company does not record its off-balance-sheet instruments at fair value on a recurring basis. 40 Table Of Contents The following table details the financial assets measured at fair value on a recurring basis as of June 30, 2014 and December 31, 2013, and indicates the fair value hierarchy of the valuation techniques utilized by the Company to determine fair value: (in thousands) Quoted Prices in Significant Significant Active Markets Observable Unobservable Balance for Identical Assets Inputs Inputs as of June 30, 2014 (Level 1) (Level 2) (Level 3) June 30, 2014 U.S. Government agency mortgage-backed securities $ - $ 19,498 $ - $ 19,498 U.S. Government agency bonds - 7,344 - 7,344 Corporate bonds - 8,844 - 8,844 Securities available for sale $ - $ 35,686 $ - $ 35,686 Quoted Prices in Significant Significant Active Markets Observable Unobservable Balance for Identical Assets Inputs Inputs as of December 31, 2013 (Level 1) (Level 2) (Level 3) December 31, 2013 U.S. Government agency mortgage-backed securities $ - $ 21,752 $ - $ 21,752 U.S. Government agency bonds - 7,079 - 7,079 Corporate bonds - 8,870 - 8,870 - - Securities available for sale $ - $ 37,701 $ - $ 37,701 There were no transfers of assets between levels 1, 2 or 3 as of June 30, 2014 or December 31, 2013. Certain financial assets and financial liabilities are measured at fair value on a nonrecurring basis; that is, the instruments are not measured at fair value on an ongoing basis but are subject to fair value adjustments in certain circumstances (for example, when there is evidence of impairment). 41 Table Of Contents The following tables reflect financial assets measured at fair value on a non-recurring basis as of June 30, 2014 and December 31, 2013, segregated by the level of the valuation inputs within the fair value hierarchy utilized to measure fair value: Quoted Prices in Significant Significant (in thousands) Active Markets Observable Unobservable for Identical Assets Inputs Inputs Balance (Level 1) (Level 2) (Level 3) June 30, 2014 Non-accrual loans $ - $ - $ 11,849 $ 11,849 December 31, 2013 Non-accrual loans $ - $ - $ 11,283 $ 11,283 The Company discloses fair value information about financial instruments, whether or not recognized in the consolidated balance sheet, for which it is practicable to estimate that value. Certain financial instruments are excluded from disclosure requirements and, accordingly, the aggregate fair value amounts presented do not represent the underlying value of the Company. The estimated fair value amounts have been measured as of June 30, 2014 and December31,2013 and have not been reevaluated or updated for purposes of these financial statements subsequent to those respective dates. As such, the estimated fair value of these financial instruments subsequent to the respective reporting dates may be different than amounts reported on those dates. The information presented should not be interpreted as an estimate of the fair value of the Company since a fair value calculation is only required for a limited portion of the Company’s assets and liabilities. Due to the wide range of valuation techniques and the degree of subjectivity used in making the estimates, comparisons between the Company’s disclosures and those of other bank holding companies may not be meaningful. 42 Table Of Contents The following is a summary of the carrying amounts and estimated fair values of the Company’s financial instruments not measured and not reported at fair value on the consolidated balance sheets at June 30, 2014 and December31,2013: June 30, 2014 December 31, 2013 (in thousands) Fair Value Carrying Estimated Carrying Estimated Hierarchy Amount Fair Value Amount Fair Value Financial Assets: Cash and noninterest bearing balances due from banks Level 1 $ 1,584 $ 1,584 $ 1,570 $ 1,570 Interest-bearing deposits due from banks Level 1 58,345 58,345 33,295 33,295 Other investments Level 2 4,450 4,450 4,450 4,450 Federal Reserve Bank stock Level 1 1,517 1,517 1,444 1,444 Federal Home Loan Bank stock Level 1 4,143 4,143 4,143 4,143 Loans receivable, net Level 3 402,786 407,430 418,148 424,831 Accrued interest receivable Level 1 1,555 1,555 1,566 1,566 Financial Liabilities: Demand deposits Level 1 $ 61,685 $ 61,685 $ 55,358 $ 55,358 Savings deposits Level 1 85,218 85,218 80,983 80,983 Money market deposits Level 1 26,873 26,873 29,310 29,310 NOW accounts Level 1 30,133 30,133 28,618 28,618 Time deposits Level 2 222,523 223,029 235,935 236,602 FHLB Borrowings Level 2 72,000 72,000 57,000 57,000 Subordinated debentures Level 2 8,248 8,248 8,248 8,248 Accrued interest payable Level 1 15 15 1,388 1,388 The Company assumes interest rate risk (the risk that general interest rate levels will change) as a result of its normal operations. As a result, the fair values of the Company’s financial instruments will change when interest rate levels change and that change may be either favorable or unfavorable to the Company. Management attempts to match maturities of assets and liabilities to the extent believed necessary to minimize interest rate risk. However, borrowers with fixed rate obligations are less likely to prepay in a rising rate environment and more likely to prepay in a falling rate environment. Conversely, depositors who are receiving fixed rates are more likely to withdraw funds before maturity in a rising rate environment and less likely to do so in a falling rate environment. Management monitors rates and maturities of assets and liabilities and attempts to minimize interest rate risk by adjusting terms of new loans and deposits and by investing in securities with terms that mitigate the Company’s overall interest rate risk. Off-balance sheet instruments Loan commitments on which the committed interest rate is less than the current market rate were insignificant at June 30, 2014 and December31,2013. The estimated fair value of fee income on letters of credit at June 30, 2014 and December31,2013 was insignificant. 43 Table Of Contents Note 1 2: Restructuring Charges and Asset Disposals The Company recorded no restructuring charges for the six months ended June 30, 2014, compared to $394,000 in the same period as last year. These costs are included in restructuring charges and asset disposals in the Consolidated Statements of Operations. The $394,000 of restructuring charges for the six months ended June 2013 consisted of a workforce reduction related charge of $515,000, partially offset by $121,000 reduction in existing restructuring reserves related to lease liability costs. On June 13, 2013, the Company executed a workforce reduction of the residential lending group and retail operations to further reduce operating expenses. There were nineteen employees in total affected by this announcement. Restructuring charges for this initiative resulted in $515,000 in severance expenses. On May 29, 2013, the Company purchased a branch location where the cost of the lease exceeded the cost to own. This branch was part of a restructuring initiative in 2011, resulting in a reduction of $121,000 in lease liability costs. Restructuring reserves at June 30, 2014 for the restructuring activities taken in connection with prior year initiatives were $29,000. Note 1 3 :Recent Accounting Pronouncements On May 28, 2014, the FASB issued ASU No. 2014-09, “ Revenue from Contracts with Customers ”, which requires an entity to recognize the amount of revenue to which it expects to be entitled for the transfer of promised goods or services to customers. The ASU will replace most existing revenue recognition guidance in GAAP when it becomes effective. The new standard is effective for the Company on January 1, 2017. Early application is not permitted. The standard permits the use of either the retrospective or cumulative effect transition method. The Company is evaluating the effect that ASU 2014-09 will have on its consolidated financial statements and related disclosures. The Company has not yet selected a transition method nor has it determined the effect of the standard on its ongoing financial reporting. ASU No. 2013-02, “Comprehensive Income (Topic 220) – Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income,” requires an entity to report the effect of significant reclassifications out of accumulated other comprehensive income on the respective line items in net income if the amount being reclassified is required under U.S. GAAP to be reclassified in its entirety to net income. ASU No. 2013-12 is effective prospectively for reporting periods beginning after December 15, 2012. The Company adopted this guidance on January 1, 2013 and it did not have a material impact on the consolidated financial statements. Accounting Standards Update (“ASU”) No. 2011-04, “
